Citation Nr: 0928480	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  99-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active military service from June 1983 to May 
1987.  He was born in 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2000, the Veteran presented testimony before one 
of the undersigned Veterans Law Judges via a videoconference 
hearing.  

The Board, in February 2001, remanded all the then pending 
claims of entitlement to service connection for loss of use 
of the lower extremities, for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for pain syndrome, and for 
service connection for chronic depression, a low back 
disability, chronic dizziness, blurred vision, neuroma, 
polydrug dependence, and entitlement to a TDIU rating, to the 
RO for further development.

In the August 2004 decision the Board denied entitlement to 
service connection for loss of use of the lower extremities, 
and the claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for pain syndrome; and again remanded 
the other issues.

In February 2006, the Veteran provided testimony before 
another of the undersigned Veterans Law Judges on Travel 
Board at the VARO.

In a decision in July 2006, the Board denied entitlement to 
service connection for chronic dizziness, blurred vision, a 
low back disability, polydrug dependence and neuroma.  The 
Board remanded the issues of entitlement to service 
connection for chronic depression and entitlement to a TDIU.

The VARO, in a rating action in February 2008, subsequently 
granted service connection for chronic depression and 
assigned a 30 percent rating, effective February 5, 1999.  
The case was returned to the Board on the sole remaining 
pending appellate issue, entitlement to a TDIU.

In February 2009, the Board forwarded the case for medical 
expert review.  The resulting professional opinions, dated in 
March and April 2009, are now of record.  The written 
response thereto by the Veteran's representative is of 
record, dated June 17, 2009.


FINDINGS OF FACT

1.  The Veteran has service connection for chronic 
depression; a painful and tender scar, post right inguinal 
hernia repair and ilioinguinal nerve entrapment surgery; and 
residuals, right inguinal hernia repair with ilioinguinal and 
genitofemoral nerve involvement, rated as 30, 10, and 10 
percent disabling, respectively, and combined to an overall 
40 percent disability rating. 

2.  The Veteran is not now apparently working, and may or may 
not be unemployable as a result of all of his disabilities, 
including service-connected and non-service-connected 
disorders.

3.  A preponderance of the overall evidence, including expert 
opinions, is against a finding that the Veteran is unable to 
work or obtain and retain substantially gainful employment by 
virtue solely of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployablity due to service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.15, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has 



on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and (other than 
with regard to additional expert opinion which will be 
addressed below), that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor have they suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any prejudicial or harmful 
error in VA's notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for a TDIU; and he has affirmatively indicated by 
his actions and words that he fully comprehends what is 
required.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. 

If there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).




The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether a particular 
veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.


III.  Pertinent Factual Background and Analysis

The claims file contains several folders of evidence 
including extensive clinical data with regard to the 
Veteran's history and disabilities, both service-connected 
and non-service-connected in nature.  It is also noted that 
numerous disabilities have been addressed during the pending 
appellate claim and as a result, a great deal of written 
assessment is of record as to the specific nature and 
relative impact rendered by non-service-connected 
disabilities.

In various documents in the file as well as in testimony, the 
Veteran has indicated that he has worked over the years in 
various jobs, many of which required physical labor, e.g., 
gardening, drywall installation, and construction.  He has 
most recently testified that he now has no full time job.

The case was reviewed by medical experts in March and April 
2009, the complete reports from which are of record.  The 
detailed findings and opinions rendered by both medical 
experts are divided into two components, one involving the 
organic service-connected disabilities, and the other, the 
mental health difficulties for which the Veteran has service 
connection.

The March 2009 report placed focus on the organic residuals 
of the Veteran's painful and tender scar, post right inguinal 
hernia repair and ilioinguinal nerve entrapment surgery; and 
residuals, right inguinal hernia repair with ilioinguinal and 
genitofemoral nerve involvement, each rated as 10 percent 
disabling.  The physician reviewed the entire record, and 
detailed the pertinent history involved in these 
disabilities.  The physician noted that multiple examinations 
with treating physicians had indicated the presence of 
generalized pain without objective findings to explain same.  
The comprehensive evaluations undertaken in 1998-1999 had 
specifically noted the absence of identifiable bases for the 
complaints, including on various testing procedures to 
include electrodiagnostic and magnetic resonance imagining 
(MRI).  An orthopedist who assessed the Veteran in 2005, and 
a psychiatrist who evaluated the Veteran in early 2007, both 
found the self-report of pain to be exaggerated and 
inconsistent with the examination findings. 



The examiner specifically noted that the absence of wasting, 
abnormal skin patterns and reflexes, and other findings, all 
mitigated against the need for the Veteran to use the 
wheelchair in which he presented himself for evaluations.  

It was noted that, as noted at a psychiatric evaluation in 
February 2006, and at one of the hearings of record, the 
Veteran said that he was able to do hard manual labor without 
difficulty.  The evaluator further addressed the recent, new 
MRI findings of (non-service-connected) degenerative changes 
in the lumbar spine and moderate to severe spinal stenosis 
and epidural lipomatosis, which might contribute to his back 
and hip pain, but which were unrelated to residuals of his 
inguinal hernia repair related problems.

The examiner concluded that: 

Based on the evidence, it is my opinion that 
unemployability due to the Veteran's service-
connected (organic) disabilities [e.g., a painful 
and tender scar, post right inguinal hernia repair 
and ilioinguinal nerve entrapment surgery; and 
residuals, right inguinal hernia repair with 
ilioinguinal and genitofemoral nerve involvement], 
is unlikely.  (Emphasis added.)

The second medical expert opinion, undertaken by a chief of 
mental health services who is a board-certified psychiatrist, 
dated in April 2009, is also of record.  The psychiatrist 
indicated that he had reviewed the records to include the 
reports of physical and psychological testing, 
correspondence, and various psychiatric evaluations.  He 
opined as follows:

At issue is whether these service connected 
disabilities alone render him unable to work.  
After review of the records, I am of the opinion 
that he is unemployable, but not as a result of his 
service connected disabilities.  This Veteran has 
multiple additional well-documented psychiatric 
diagnoses that are clearly unrelated to his 
military service which interfere with his ability 
to function in society and maintain employment.  
These include a Personality Disorder, various 
Substance Use Disorders, and a Dysthymic Disorder, 
all of which existed prior to his military 
experiences, and were not caused by nor did they 
cause his Major Depression or his post-surgical 
pain and scarring.  (Emphasis added.)

The Board finds that extraordinary efforts have been 
exercised in this case to fully develop the pertinent 
evidence to the extent feasible; and that the medical 
opinions now of record are based on the aggregate file, are 
consistent with the evidence of record and each other, and 
provide a solid basis for a final determination in this case.  
It is unnecessary to delay a decision any further for 
additional expert commentary in that regard.

The Veteran's service-connected disabilities include chronic 
depression; a painful and tender scar, post right inguinal 
hernia repair and ilioinguinal nerve entrapment surgery; and 
residuals, right inguinal hernia repair with ilioinguinal and 
genitofemoral nerve involvement, rated as 30, 10, and 10 
percent disabling, respectively.  Accordingly, he does not 
meet the schedular criteria for a TDIU.

Alternatively, a TDIU may also be granted on an 
extraschedular basis .  However in this regard, a review of 
the objective evidence does not support the Veteran's claim 
of unemployability.  To the contrary, the aggregate clinical 
evidence and the detailed and comprehensive medical expert 
opinions, including most recently in March and April 2009, 
all reflect that, although the Veteran may well be 
unemployable, his service-connected disabilities are not 
responsible, and they alone do not preclude substantially 
gainful (i.e., more than marginal) employment.  These 
opinions are of high probative value, because they are based 
on the entire file and have identified organic versus mental 
handicaps in a concise and directed manner, being fully aware 
of the Veteran's history, contentions, testimony, and past 
work experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302-303 (2008) (whether a medical opinion is based on 
sufficient facts and information is an important indicator of 
the probity of that opinion); see also Friscia v. Brown, 7 
Vet. App. 294 (1995).


Because the Veteran is not working and claims a higher, TDIU 
rating, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension (C&P) Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for any service-
connected disability, and that the manifestations of his 
disabilities are not in excess of those contemplated by the 
assigned rating.  Further, although he experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairments from his disabilities 
are in excess of that contemplated by the assigned ratings.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board in no way wishes to minimize the nature and extent 
of the Veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely because of them.  To the 
extent to which the Veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 40 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b).

In summary, the evidence of record does not demonstrate that 
the Veteran is unable to obtain or maintain substantially 
gainful employment solely as a result of his service-
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.




ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is denied.



____________________________               
______________________________
M. SABULSKY                                       HOLLY E. 
MOEHLMANN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                                     
______________________________
ANDREW J. MULLEN
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


